915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James CRISAN, Plaintiff-Appellee,v.Joy Stacey PRELESNIK, Roger Bridgewater, Dale Foltz,Defendants-Appellants,Silias Norman, Dr., et al., Defendants.
No. 90-1572.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1990.

Before NATHANIEL R. JONES and WELLFORD, Circuit Judges, ENGEL, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court


2
pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that


4
the district court's order directing the plaintiff to


5
respond to the facts elicited at trial by filing a


6
comprehensive post-trial brief was entered April 10, 1990.


7
The defendants appealed from that order.  This court lacks


8
jurisdiction as purely administrative decisions of a


9
district court may not be appealed under 28 U.S.C. Sec.


10
1291.  See In re Rini, 782 F.2d 603, 606-07 (6th Cir.1986).


11
In addition, this order which merely clarifies an order is


12
not appealable.  See Motorola, Inc. v. Computer Displays


13
Int'l, Inc., 739 F.2d 1149, 1155 (7th Cir.1984).  The order,


14
moreover, directs the plaintiff file a post-trial brief;  we


15
presume this would include a reasonable time requirement.


16
It is hard to see how defendants are aggrieved by this order.


17
It is ORDERED that the appeal be, and it hereby is,


18
dismissed for lack of jurisdiction.  Rule 9(b)(1),


19
Rules of the Sixth Circuit.